TOWNSEND, District Judge.
The merchandise in question comprises portieres and table covers of woven cotton cloth. They were assessed for duty as “manufactures of cotton not specially provided for,” under the provisions of paragraph 322, tariff act of 1897 (Act July 24, 1897, 30 Stat. 179, c. 11 [U. S. Comp. St. 1901, p. 1661]), *193and were claimed to be dutiable as countable cottons by virtue of the provisions of paragraph 310 of said act (30 Stat. 178 [U. S. Comp. St. 1901, p. 1659]).
It is unnecessary to consider the contention of counsel for the United States based upon the finding of the board. The decision of the board was evidently predicated upon its conclusions reached in the McBratney Case, which said decision has since been reversed by the circuit court (99 Fed. 424) and the Circuit Court of Appeals (45 C. C. A. 37, 105 Fed. 767). In view of the language of said paragraph 310, which is “held to include all woven fabrics of cotton in the piece or otherwise,” it is clear that these goods are cotton cloth, within the meaning of said paragraph, and should have been assessed accordingly.
The decision of the board of general appraisers is reversed.